            Case 6:21-cv-00315-ADA Document 18 Filed 08/17/21 Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


 POP TOP CORP.,

                 Plaintiff,                           Civil Action No. 6:21-cv-00315-ADA

 v.

 AMAZON.COM, INC.,                                        JURY TRIAL DEMANDED

                 Defendant.



                    JOINT REVISED PROPOSED SCHEDULING ORDER


          Plaintiff Pop Top Corp. (“Pop Top”) and Defendant Amazon.com, Inc. (“Amazon”) hereby

jointly submit the revised proposed scheduling order attached hereto as Appendix A. The revised

proposed schedule will not prejudice any party and will facilitate the orderly development of facts

and evidence relevant to this case. More specifically, on July 13, 2021, Amazon raised a dispute

with Pop Top regarding the sufficiency of its Preliminary Infringement Contentions (“PICs”),

served on July 6, 2021. On August 5, 2021, the parties met and conferred, and reached an agree-

ment (i) allowing Pop Top to promptly supplement its PICs1 and (ii) in view of the expected sup-

plementation, providing additional time for Amazon to serve its preliminary invalidity contentions

and its accompanying production of technical documents. This agreement affects other dates on

the original proposed scheduling order (ECF No. 17) up to the opening of fact discovery. The

revised proposed schedule, however, does not modify any dates after the opening of fact discovery,

as shown in the table below.



     Amazon reserves the right to raise challenges as to the sufficiency of any supplemental PICs
      1

that Pop Top may serve.
          Case 6:21-cv-00315-ADA Document 18 Filed 08/17/21 Page 2 of 9




                                                          Original Proposed   Revised Proposed
                         Item
                                                              Deadline            Deadline
 Plaintiff serves preliminary infringement conten-            7/06/213              8/23/21
 tions in the form of a chart setting forth where in
 the accused product(s) each element of the as-
 serted claim(s) are found. Plaintiff shall also
 identify the earliest priority date (i.e. the earliest
 date of invention) for each asserted claim and
 produce: (1) all documents evidencing concep-
 tion and reduction to practice for each claimed
 invention, and (2) a copy of the file history for
 each patent in suit.2
 Defendant serves preliminary invalidity conten-               8/31/21              9/28/21
 tions in the form of (1) a chart setting forth where
 in the prior art references each element of the as-
 serted claim(s) are found, (2) an identification of
 any limitations the Defendant contends are indef-
 inite or lack written description under section
 112, and (3) an identification of any claims the
 Defendant contends are directed to ineligible
 subject matter under section 101. Defendant
 shall also produce (1) all prior art referenced in
 the invalidity contentions, (2) technical docu-
 ments, including software where applicable, suf-
 ficient to show the operation of the accused prod-
 uct(s), and (3) summary, annual sales infor-
 mation for the accused product(s) for the two
 years preceding the filing of the Complaint, un-
 less the parties agree to some other timeframe.
 Parties exchange claim terms for construction.                9/9/21               10/7/21
 Parties exchange proposed claim constructions.                9/23/21             10/21/21


   2
      The parties may amend preliminary infringement contentions and preliminary invalidity con-
tentions without leave of court so long as counsel certifies that it undertook reasonable efforts to
prepare its preliminary contentions and the amendment is based on material identified after those
preliminary contentions were served, and should do so seasonably upon identifying any such ma-
terial. Any amendment to add patent claims requires leave of court so that the Court can address
any scheduling issues.
   3
     According to the Order Governing Patent Cases, Plaintiff was to serve the preliminary in-
fringement contentions July 1, 2021. Plaintiff served the preliminary infringement contentions on
July 6, 2021 and agreed to one additional week for Defendant to serve its preliminary invalidity
contentions.


                                                   -2-
         Case 6:21-cv-00315-ADA Document 18 Filed 08/17/21 Page 3 of 9




                                                      Original Proposed      Revised Proposed
                       Item
                                                          Deadline               Deadline
 Parties disclose extrinsic evidence. The parties          9/30/21                10/28/21
 shall disclose any extrinsic evidence, including
 the identity of any expert witness they may rely
 upon with respect to claim construction or indef-
 initeness. With respect to any expert identified,
 the parties shall identify the scope of the topics
 for the witness’s expected testimony.4 With re-
 spect to items of extrinsic evidence, the parties
 shall identify each such item by production num-
 ber or produce a copy of any such item if not pre-
 viously produced.
 Deadline to meet and confer to narrow terms in            10/7/21                 11/4/21
 dispute and exchange revised list of terms/con-
 structions.
 Defendant files Opening claim construction                10/14/21               11/11/21
 brief, including any arguments that any claim
 terms are not indefinite.
 Plaintiff files Responsive claim construction             11/4/21                 12/2/21
 brief.
 Defendant files Reply claim construction brief.           11/18/21               12/16/21
 Plaintiff files a Sur-Reply claim construction            12/2/21                12/30/21
 brief.
 Parties submit Joint Claim Construction State-            12/7/21                 1/4/22
 ment.

 See General Issues Note #9 regarding providing
 copies of the briefing to the Court and the tech-
 nical adviser (if appointed).
 Parties submit optional technical tutorials to the        12/9/21                 1/6/22
 Court and technical adviser (if appointed).5



   4
    Any party may utilize a rebuttal expert in response to a brief where expert testimony is relied
upon by the other party.
   5
     The parties should contact the law clerk to request a Box link so that the party can directly
upload the file to the Court’s Box account.



                                               -3-
          Case 6:21-cv-00315-ADA Document 18 Filed 08/17/21 Page 4 of 9




                                                      Original Proposed     Revised Proposed
                       Item
                                                          Deadline              Deadline
Markman Hearing                                            12/16/21               1/13/226
                                                      1:30 PM (1.5 hours)   1:30 PM (1.5 hours)
Fact Discovery opens; deadline to serve Initial            12/17/21              1/14/22
Disclosures per Rule 26(a).
Deadline to add parties.                                       1/27/22          No change
Deadline to serve Final Infringement and Inva-                 2/10/22          No change
lidity Contentions. After this date, leave of Court
is required for any amendment to Infringement
or Invalidity contentions. This deadline does not
relieve the Parties of their obligation to seasona-
bly amend if new information is identified after
initial contentions.
Deadline to amend pleadings. A motion is not                   4/7/22           No change
required unless the amendment adds patents or
patent claims. (Note: This includes amendments
in response to a 12(c) motion.)
Deadline for the first of two meet and confers to              6/16/22          No change
discuss significantly narrowing the number of
claims asserted and prior art references at issue.
Unless the parties agree to the narrowing, they
are ordered to contact the Court’s Law Clerk to
arrange a teleconference with the Court to re-
solve the disputed issues
Close of Fact Discovery.                                       6/30/22          No change
Opening Expert Reports.                                        7/7/22           No change
Rebuttal Expert Reports.                                       8/4/22           No change
Close of Expert Discovery.                                     8/25/22          No change
Deadline for the second of two meet and confers                9/1/22           No change
to discuss narrowing the number of claims as-
serted and prior art references at issue to triable
limits. To the extent it helps the parties deter-
mine these limits, the parties are encouraged to
contact the Court’s Law Clerk for an estimate of
the amount of trial time anticipated per side. The

  6
      Or as soon thereafter as the Court’s schedule permits.


                                               -4-
         Case 6:21-cv-00315-ADA Document 18 Filed 08/17/21 Page 5 of 9




                                                          Original Proposed      Revised Proposed
                        Item
                                                              Deadline               Deadline
parties shall file a Joint Report within 5 business
days regarding the results of the meet and confer.
Dispositive motion deadline and Daubert motion                  9/8/22              No change
deadline.

See General Issues Note #9 regarding providing
copies of the briefing to the Court and the tech-
nical adviser (if appointed).
Serve Pretrial Disclosures (jury instructions, ex-              9/22/22             No change
hibits lists, witness lists, discovery and deposi-
tion designations).
Serve objections to pretrial disclosures/rebuttal               10/6/22             No change
disclosures.
Serve objections to rebuttal disclosures and file              10/13/22             No change
motions in limine.
File Joint Pretrial Order and Pretrial Submissions             10/20/22             No change
(jury instructions, exhibits lists, witness lists, dis-
covery and deposition designations); file opposi-
tions to motions in limine.
File Notice of Request for Daily Transcript or                 10/27/22             No change
Real Time Reporting. If a daily transcript or real
time reporting of court proceedings is requested
for trial, the party or parties making said request
shall file a notice with the Court and e-mail the
Court Reporter, Kristie Davis at kmda-
viscsr@yahoo.com.

Deadline to meet and confer regarding remaining
objections and disputes on motions in limine.
File joint notice identifying remaining objections        3 business days be-       No change
to pretrial disclosures and disputes on motions in         fore Final Pretrial
limine.                                                       Conference
Final Pretrial Conference. The Court expects to                11/10/22             No change
set this date at the conclusion of the Markman
Hearing.
Jury Selection/Trial.                                           12/1/22             No change



                                                   -5-
         Case 6:21-cv-00315-ADA Document 18 Filed 08/17/21 Page 6 of 9




       The parties therefore believe that there is good cause for revising the proposed schedule

and so respectfully request that the Court enter the revised proposed scheduling order submitted

herewith, in lieu of the original proposed scheduling order.




                                               -6-
        Case 6:21-cv-00315-ADA Document 18 Filed 08/17/21 Page 7 of 9




Dated: August 17, 2021                 Respectfully submitted,

                                                /s/ M. Craig Tyler
                                       M. Craig Tyler, Bar No. 794762
                                       CTyler@perkinscoie.com
                                       PERKINS COIE LLP
                                       500 W 2nd St, Suite 1900
                                       Austin, TX 78701-4687
                                       Telephone: (737) 256-6113
                                       Facsimile: (737) 256-6300

                                       Daniel T. Shvodian, Admitted Pro Hac Vice
                                       DShvodian@perkinscoie.com
                                       PERKINS COIE LLP
                                       3150 Porter Drive
                                       Palo Alto, CA 94304-1212
                                       Telephone: (650) 838-4300
                                       Facsimile: (650) 838-4350

                                       Kevin Zeck, Admitted Pro Hac Vice
                                       KZeck@perkinscoie.com
                                       PERKINS COIE LLP
                                       1201 Third Avenue, Suite 4900
                                       Seattle, WA 98101-3099
                                       Telephone: (206) 359-8000
                                       Facsimile: (206) 359-9000

                                       W. Matt Pierce, Admitted Pro Hac Vice
                                       WPierce@perkinscoie.com
                                       PERKINS COIE LLP
                                       1900 16th Street, Suite 1400
                                       Denver, CO 80202-5255
                                       Telephone: (303) 291-2300
                                       Facsimile: (303) 291-2400

                                       Attorneys for Defendant
                                       Amazon.com, Inc.




                                    -7-
Case 6:21-cv-00315-ADA Document 18 Filed 08/17/21 Page 8 of 9




                                        /s/ H. Artoush Ohanian
                               H. Artoush Ohanian
                               Texas State Bar No. 24013260
                               artoush@ohanianip.com
                               OHANIANIP
                               604 West 13th Street
                               Austin, Texas 78701
                               Telephone/Facsimile: (512) 298-2005

                               Matthew M. Wawrzyn (Pro Hac Vice)
                               matt@wawrzynlaw.com
                               WAWRZYN LLC
                               200 East Randolph Street, Suite 5100
                               Chicago, IL 60601
                               Telephone: (312) 235-3120
                               Facsimile: (312) 233-0063

                               Attorneys for Plaintiff,
                               Pop Top Corp.




                            -8-
         Case 6:21-cv-00315-ADA Document 18 Filed 08/17/21 Page 9 of 9




                          CERTIFICATE OF AUTHORIZATION

       I conferred with opposing counsel and have been authorized to file this document on their

behalf bearing opposing counsel’s signature.


                                                         /s/ M. Craig Tyler
                                                             M. Craig Tyler




                                CERTIFICATE OF SERVICE

       Pursuant to the Federal Rules of Civil Procedure and Local Rule CV-5, I hereby certify

that, on August 17, 2021, all counsel of record who have appeared in this case are being served

with a copy of the foregoing via the Court’s CM/ECF system.


                                                         /s/ M. Craig Tyler
                                                             M. Craig Tyler
